USCA11 Case: 19-11502     Date Filed: 07/29/2021   Page: 1 of 6



                                                       [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11502
                        ________________________

                    D.C. Docket No. 2:18-cv-01679-RDP

D. BLAINE LEEDS,
SMILEDIRECTCLUB, LLC,

                                                            Plaintiffs - Appellees,

                                  versus

BOARD OF DENTAL EXAMINERS OF ALABAMA,
ADOLPHUS M. JACKSON DMD,
T. GERALD WALKER DMD,
DOUGLAS BECKHAM DMD,
STEPHEN R. STRICKLIN DMD,
MARK R. MCILWAIN DMD MD,
KEVIN M. SIMS DMD MS,
SHERRY S. CAMPBELL RDH CDHC,
individually and in their official capacities as
Members of the Board of Dental Examiners of Alabama,

                                                        Defendants - Appellants.
                        ________________________

                 Appeals from the United States District Court
                    for the Northern District of Alabama
                          _____________________

                                (July 29, 2021)
             USCA11 Case: 19-11502             Date Filed: 07/29/2021        Page: 2 of 6



Before WILSON and JILL PRYOR Circuit Judges, and CORRIGAN,* District
Judge

PER CURIAM:

       Bound by a recent en banc case, we dismiss this interlocutory appeal for lack

of appellate jurisdiction. See SmileDirectClub, LLC v. Battle, No. 19-12227,

___F. 4th ___2021 WL 3045358 (11th Cir. July 20, 2021) (en banc).

                                                        I.

       SmileDirectClub, LLC is an orthodontics provider that seeks to reduce

treatment costs by using technology to obviate the need for customers to meet in

person with dentists and orthodontists. See SmileDirectClub, LLC v. Battle,

969 F.3d 1134, 1136 (11th Cir. 2020) (describing SmileDirect’s business model).

Alabama’s Board of Dental Examiners (the “Board”), a creation of Alabama’s

legislature, sent SmileDirect a cease-and-desist letter asserting that SmileDirect

was engaged in the unlawful practice of dentistry under Alabama law. In response,

SmileDirect filed this lawsuit against the Board and its seven members, alleging

violations of the Sherman Act, 15 U.S.C. § 1, against the Board members and

violations of the United States Constitution and Alabama’s state constitution

against the Board.1 For the Sherman Act claims, SmileDirect alleged that the


       *
          Honorable Timothy J. Corrigan, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
           Although Dr. Leeds, a SmileDirect-affiliated dentist, is also a plaintiff, we refer to the

                                                    2
             USCA11 Case: 19-11502            Date Filed: 07/29/2021      Page: 3 of 6



Board members’ attempt to regulate SmileDirect was a contract, combination, or

conspiracy in restraint of trade that lacked procompetitive justifications and had the

purpose and effect of unreasonably restraining trade in Alabama’s dental services

market.

       The Board members moved to dismiss the complaint. As relevant here, they

argued that the Parker doctrine shields them from Sherman Act liability. See

Parker v. Brown, 317 U.S. 341, 350–52 (1943) (holding that the Sherman Act does

not reach state action); see also FTC v. Ticor Title Ins. Co., 504 U.S. 621, 633

(1992) (explaining that Parker protection has been extended to private persons

who are sufficiently cloaked in the state’s authority).

       The district court disagreed, concluding that the Board members had not

shown that the Parker doctrine required dismissal of the Sherman Act claim

because they had failed to establish that the Board “received active state

supervision” when it exerted regulatory authority over SmileDirect. Doc. 57 at

34–35; see also N.C. State Bd. of Dental Exam’rs v. FTC, 574 U.S. 494, 503–04

(2015) (explaining that the dentistry board enjoyed Parker protection only if the

challenged conduct was “actively supervised by the state” (internal quotation

marks omitted)).2



plaintiff as SmileDirect for simplicity.
       2
           “Doc.” numbers refer to the district court’s docket entries.

                                                   3
          USCA11 Case: 19-11502       Date Filed: 07/29/2021    Page: 4 of 6



      The Board members filed a notice of appeal and moved the district court to

stay the proceedings pending appeal. In its motion, the Board members argued that

the district court’s rejection of the Parker defense was immediately appealable

under this Court’s precedent and that a stay was warranted to prevent the case from

moving forward while the Board members sought review of the district court’s

ruling. The district court granted the motion, staying the proceedings pending

resolution of this appeal.

      SmileDirect filed a motion in this Court to dismiss the appeal. It argued that

we lack appellate jurisdiction because the case was neither final nor a member of

the small class of decisions entitled to interlocutory review under the collateral

order doctrine. See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468–69 (1978)

(explaining that the collateral order doctrine applies only where the order

“conclusively determine[s] the disputed question, resolve[s] an important issue

completely separate from the merits of the action, and [is] effectively unreviewable

on appeal from a final judgment”). Specifically, it argued that because the district

court did not conclusively determine the Parker question, the district court’s ruling

was not appealable under the collateral order doctrine.

      In response, the Board members argued that the district court’s ruling was

immediately appealable based on our caselaw holding that a Parker denial at any

stage of the litigation is immediately appealable. See Commuter Transp. Sys., Inc.


                                          4
          USCA11 Case: 19-11502       Date Filed: 07/29/2021    Page: 5 of 6



v Hillsborough Cnty. Aviation Auth., 801 F.2d 1286, 1289–90 (11th Cir. 1986)

(holding that denial of Parker protection at summary judgment was entitled to

interlocutory appeal); Danner Constr. Co. v. Hillsborough Cnty., 608 F.3d 809,

812 n.1 (11th Cir. 2010) (exercising appellate jurisdiction to review denial of

Parker protection at the motion to dismiss stage). We reserved judgment on

SmileDirect’s motion until after oral argument on the appeal.

                                               II.

      We lack appellate jurisdiction over, and therefore grant SmileDirect’s

motion to dismiss, this interlocutory appeal. Ordinarily, a litigant has a right to

appeal only the “final decisions of the district courts.” 28 U.S.C. § 1291. This

statutory limit on our appellate jurisdiction has been construed to permit appeals as

of right when nonfinal orders fall within the collateral order doctrine. See Digit.

Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994).

      Responding to SmileDirect’s motion to dismiss this appeal, the Board

members argued that we have appellate jurisdiction because the district court’s

order denying Parker protection was an appealable collateral order. This argument

is foreclosed by binding precedent. After the Board members filed their response

to SmileDirect’s motion, this Court, sitting en banc, overruled the cases the Board

members had relied upon, squarely holding that district court orders denying

Parker protection are not immediately appealable collateral orders.


                                           5
          USCA11 Case: 19-11502        Date Filed: 07/29/2021   Page: 6 of 6



SmileDirectClub, 2021 WL 3045358, at *3–7 (holding that because Parker creates

a defense to liability rather than an immunity from suit, a district court order

denying Parker protection falls outside the collateral order doctrine). The Board

members failed to argue in response to the motion to dismiss that there is any basis

for appellate jurisdiction other than the collateral order doctrine, so SmileDirect’s

motion to dismiss this appeal for lack of appellate jurisdiction is GRANTED.

      APPEAL DISMISSED.




                                           6